04/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0172


                                        DA 19-0172
                                                                             FILED
CITY OF COLUMBIA FALLS,
                                                                              APR 29 2020
                                                                           Bowen Greenwtiod
            Plaintiff and Appellee,                                      clerk of Suprerne
                                                                                           Court
                                                                            Sthte of Montana

      v.
                                                                   ORDER

BONME L. CHAPMAN,

            Defendant and Appellant.


       The parties, by and through their counsel ofrecord, stipulate and move for an order
remanding Flathead County Cause No.DC-18-416(D)to the Columbia Falls City Court with
instructions to strike the $335 fine from the November 1, 2018 Sentencing Order.
Defendant Bonnie L. Chapman appealed the fine to the Eleventh Judicial District Court,and
the District Court affirmed the fine.
       Without agreeing with all the arguments advanced by Chaprnan, the
Attorney General's Office concedes that the City Court's imposition of the $335 fine was
illegal. Ms. Chapman's sole source ofincome is social security payments of$1,300.00 per
month. Under United States and Montana law, a court cannot order a defendant to pay a
court fine from social security benefits. State v. Eaton, 2004 MT 283, 323 Mont. 287,
99 P.3d 661. On this ground, the parties request this Court to remand the case for
compliance with 42 U.S.C. § 407(a) and United States Supreme Court caselaw.
       Having reviewed,the parties' stipulation and motion to dismiss appeal with prejudice,
and good cause appearing,
      IT IS HEREBY ORDERED that Cause No. DC-18-416(D) is remanded to the
Columbia Falls City Court with instructions to strike the $335 fine from the
November 1, 2018 Sentencing Order.
      There being no other issues remaining for consideration,
      IT IS FURTHER ORDERED that Chapman's appeal is dismissed with prejudice.
      The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to the
Honorable Dan Wilson, presiding District Court Judge.
      Dated thisZ 9 day of April, 2020.



                                                               Chief Justice




                                             2